IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45864

STATE OF IDAHO,                                  )
                                                 )   Filed: October 3, 2018
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
LUTHER DAVID HILL,                               )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of three years, with a minimum
       period of confinement of one year, for possession of a controlled
       substance, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Luther David Hill pled guilty to possession of a controlled substance. I.C. § 37-2732(c).
In exchange for his guilty plea, an additional charge was dismissed. The district court sentenced
Hill to a unified term of three years, with a minimum period of confinement of one year. Hill
filed an I.C.R 35 motion, which the district court denied. Hill appeals, arguing that his sentence
is excessive and that the district court erred in denying his Rule 35 motion.



                                                 1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court abused its discretion in denying Hill’s Rule 35
motion.    Hill argues that “prison overcrowding, inadequate medical care, and overall poor
treatment since his incarceration” justify the reduction of his sentence. A motion for reduction of
sentence under I.C.R. 35 is essentially a plea for leniency, addressed to the sound discretion of
the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115
Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion, the defendant
must show that the sentence is excessive in light of new or additional information subsequently
provided to the district court in support of the motion. State v. Huffman, 144 Idaho 201, 203,
159 P.3d 838, 840 (2007). However, Rule 35 is not an appropriate vehicle for a constitutional
attack on the conditions of confinement. State v. Garza, 115 Idaho 32, 34, 764 P.2d 109, 111
(Ct. App. 1988); State v. Roach, 112 Idaho 173, 175, 730 P.2d 1093, 1095 (Ct. App. 1986).
Such challenges are more appropriately brought in a post-conviction proceeding or a petition for
a writ of habeas corpus. State v. Leach, 135 Idaho 525, 532, 20 P.3d 709, 716 (Ct. App. 2001).
Even considering the reasons Hill cited in support of his Rule 35 motion, the district court found
that Hill failed to present any new or additional information relevant to sentencing and concluded
that the grounds Hill cited in his Rule 35 motion did not warrant a reduced sentence. The district
court further concluded that Hill’s sentence was not excessive but was, instead, “relatively light”
in light of Hill’s “significant criminal history.” Upon review of the record, we conclude no
abuse of discretion has been shown.
        Therefore, Hill’s judgment of conviction and sentence, and the district court’s order
denying Hill’s Rule 35 motion, are affirmed.




                                                     2